DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 11/01/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 11/01/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 4-5, 7-12, and 14-15.
Applicants have left claims 2-3, 6, and 13 as previously presented.
Applicants have introduced new claims 16-17.
Claims 1-17 are the current claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2022 is being considered by the examiner.
Drawings
The replacement drawings were received on 11/01/2022.  These drawings are acceptable.
Claim Objections - Newly Applied Necessitated by Applicant’s Amendments
Applicant is advised that should claims 2 and 3 be found allowable, claims 16 and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
As filed 11/01/2022, newly introduced claims 16 and 17 are duplicates of claims 2 and 3. It is unclear if the newly introduced claims are intended to depend from a different claim.
Claim Interpretation - 35 USC § 112(f) - Withdrawn
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Response to Arguments
Applicant’s arguments, see page 12 of Remarks, filed 11/01/2022, with respect to “inflation and deflation means” and “a second sensor” have been fully considered and are persuasive. Applicants have amended the claims such that the claims are no longer interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 101 - Maintained and Modified Necessitated by Applicant’s Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-15 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 12-15 are directed to “a method” and “a device”, which describe one of the four statutory categories of patentable subject matter, i.e., a process (claims 12-14) and a machine (claim 15). Therefore, further consideration is necessary. 
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 12-15 recite the abstract idea of mental and mathematical concepts, as follows:
determining a pulse pressure of the subject, based on the pressure signal;
determining, based on the second signal, an arterial volume change of an artery of the subject …; and
determining arterial compliance of the subject either by determining an a maximum arterial volume change of the arterial volume changes … and dividing the maximum arterial volume change by the pulse pressure … or by dividing each of the determined arterial volume changes of the plurality of cardiac cycles by the pulse pressure … then determining a maximum of the plurality of arterial compliance values. 
The determining of a pulse pressure and an arterial volume change of an artery of the subject, and using the determined values and dividing a maximum arterial volume change by the pulse pressure is directed towards mentally determining values and using the values in a mathematical calculation to determine arterial compliance. Currently, there is nothing to suggest an undue level of complexity in determining a pulse pressure and an arterial volume change. A person of ordinary skill, with the aid of pen and paper, could reasonably look at a graph and use basic calculus to determine a pulse pressure and arterial volume change. Further, dividing a maximum value by the determined pulse pressure is an example of a mathematical concept, of dividing two numbers to obtain a result. Further, claim 15 currently recites a processing unit to perform the steps. However, but for recitation and performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps, the mental and mathematical concepts can still be performed in the human mind. There is currently nothing to suggest an undue level of complexity in determining a pulse pressure and an arterial volume change. 
Prong Two: Claims 12, 14, and 15 do not recite additional elements that integrate the mental and mathematical concepts into a practical application. Therefore, the claims are “directed to” the judicial exceptions. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the computer as a tool to perform the abstract idea (e.g., “a processing unit” (claim 15)), and
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. “an inflatable cuff, sensing a pressure signal, sensing a second signal” (claim 12, 14, and 15)).
As a whole, the additional elements merely serve to gather information to be used by the abstract idea, while generically implementing it on a computer. Attaching an inflatable cuff, inflating the cuff, deflating the cuff, sensing a pressure signal, and sensing a second signal are all directed towards the pre-solution activity of data gathering in order to obtain results to be used by the judicial exceptions. Further, besides an inflatable cuff, which is known within the art to obtain a pressure signal, no structure is claimed or described in claims 12, 14, and 15. Therefore, the additional elements are either directed towards data gathering or generically implementing the judicial exceptions in a computer environment. Further, there is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Per the Berkheimer requirement, the additional elements are well-understood, routine, and conventional. For example, “an inflatable cuff” and “a processor” are well-understood, routine, and conventional, as disclosed by Shankar (Fig. 9, element 30, “ pressure cuff” and Fig. 9, element 58, “microprocessor” ). 
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 12, 14, and 15 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to pre-solution data gathering or generically implementing the judicial exception in a computer environment, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the pre-solution activity (or the structure used for such activity) (“determine pulse pressure by an oscillometric evaluation using the pressure signal or the pressure signal and the second signal” (claim 13)), 
Per the Berkheimer requirement, the additional elements are well-understood, routine, and conventional. For example, “an oscillometric method” for determining a pressure signal is well-understood, routine, and conventional, as disclosed by Davis (para. [0091]). 
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Further, the method and processor elements are not integrated with a particular machine integral to the claim to integrate the abstract ideas into a practical application. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 12-15 are rejected.
Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive.
Applicants have argued on pages 12-14 of Remarks, filed 11/01/2022, that claims 12-15 do not recite an abstract idea (a mental process) because the claims cannot be practically performed in the human mind due to the filtering function not being able to be performed in the human mind and the large amounts of data from a large number of cardiac cycles.
The Examiner respectfully disagrees. First, claims 12-15, as reiterated above, are directed to both a mental process and mathematical concepts. Second, Applicants arguments are not commensurate in scope with the claimed invention. As currently claimed, claims 12-15 do not require filtering and algorithms to be performed to obtain a pressure signal. If the claims were to be amended to recite filtering and algorithms to obtain a pressure signal, the filtering would be directed towards the pre-solution step of data gathering and manipulation, to be used by the mental process and mathematical concepts. Further, as currently recited, the claimed processes are basic equations (i.e., determining volume changes, determining a maximum of the determined volume changes, and dividing the maximum volume change by a maximum value, OR determining volume changes, dividing the volume changes by a value, and determining a maximum value from those division operations). There is nothing to suggest an undue level of complexity in these basic equations such that a person with ordinary skill in the art, with the aid of pen and paper, could not perform the operations. Further, Applicants’ arguments with respect to a large number of cardiac cycles is not commensurate in scope with the claimed invention. As currently claimed, the process does not set a limitation to the amount of data (i.e., no maximum or minimum data points).
Applicants have further argued on pages 14-15 of Remarks, filed 11/01/2022, that the claims are integrated into a practical application of determining vital information of a patient. 
The Examiner respectfully disagrees. As reiterated above, the result of the mental process and mathematical concepts remains within the abstract realm. As currently claimed, the arterial compliance of the subject is not used in a meaningful way to be integrated into a practical application. The method and processor elements are not integrated with a particular machine integral to the claim to integrate the abstract ideas into a practical application. The mental process merely operates on a computer and does not change any operational aspect of the computer itself. Further, the determined arterial compliance remains within the abstract realm. A more accurate result from an abstract idea is still an abstract idea. The determined arterial compliance is not used to provide treatment or used to cause a change by the method and system.
Applicants have further argued on pages 15-17 of Remarks, filed 11/01/2022, that the claimed process improves the functioning of a computer and is a more accurate method. 
The Examiner respectfully disagrees. First, as currently claimed, claims 12-14 do not recite the method is performed by a computer, a processor, or any generic computer component. Applicants arguments are not commensurate it scope with the claims. It is unclear how the claims can improve the functioning of a computer when a computer is not recited within the claims. Further, claim 15 recites a generic processing unit which is configured to perform the evaluation and determining steps. As reiterated above, the collective functions of the additional elements (the processing unit) merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. From the specification and the claims, no improvement is seen or described to a particular arrangement of the processor or physical components of the processor. Instead, the processor is merely used to provide a computer/electronic implantation of the mental process and mathematical concepts, which does not describe an improvement to the computer. That is, the mental process merely operates on a computer and does not change any operational aspect of the computer itself.
Applicants have further argued on pages 17-18 of Remarks, filed 11/01/2022, that the claims amount to significantly more than the abstract idea and as a whole the claims are integrated into a particular application. 
The Examiner respectfully disagrees. As reiterated above, the method and processor elements are not integrated with a particular machine integral to the claim to integrate the abstract ideas into a practical application. For example, claims 12-15 do not integrate the abstract ideas into a particular machine, such as a device including an inflatable cuff, a pump, a valve, a pressure sensor, an optical sensor, etc., as recited in claim 1. Instead, claims 12-15 are directed towards a mental process and mathematical concepts to be performed by a processor or other generic computer components, to produce a result that remains within the abstract realm. The determined arterial compliance is not used to provide treatment or used to cause a change by the method and system.
Claim Rejections - 35 USC § 102 - Maintained and Modified Necessitated by Applicant’s Amendments
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ravi Shankar (WO 92/22239, cited in the IDS filed 12/14/2018) (previously cited), hereinafter referred to as Shankar.
The claims are generally directed towards a method for determining an arterial compliance of a subject, the method comprising5: attaching an inflatable cuff to a body part of the subject; inflating the inflatable cuff to a first pressure above systolic pressure; deflating the inflatable cuff to a second pressure below diastolic pressure; sensing a pressure signal that is indicative of a pressure within the inflatable cuff while the inflatable cuff is being deflated from above systolic pressure to below diastolic pressure; sensing a second signal that is responsive to expansions and contractions of the inflatable cuff caused by a pulsating blood flow of the subject while the inflatable cuff is deflated from above systolic pressure to below diastolic pressure;  15determining a pulse pressure (ΔP) of the subject, based on the pressure signal; determining, based on the second signal, an arterial volume change (ΔVart) of an artery of the subject  for each of a plurality of cardiac cycles recorded while the inflatable cuff is being deflated from above systolic pressure to below diastolic pressure;  20and determining the arterial compliance of the subject either by determining a maximum arterial volume change (ΔVart max) of the arterial volume changes (ΔVart) determined for each of the plurality of cardiac cycles and dividing the maximum arterial volume change (ΔVart max) by the pulse pressure (ΔP), 25or by dividing each of the determined arterial volume changes (ΔVart) of the plurality of cardiac cycles by the pulse pressure (ΔP) to receive a plurality of arterial compliance values, and then determining a maximum of the plurality of arterial compliance values.
Regarding Claim 12, Shankar discloses a method for determining an arterial compliance of a subject (Abstract, “method for detecting …”, Fig. 9, and pg. 51, para. 3), the method comprising: 5
attaching an inflatable cuff to a body part of the subject (Fig. 9, element 30, “ pressure cuff”, the cuff is attached to a body part of the subject, and pg. 40, para. 3, “volume plethysmograph system includes pressure cuff”); 
inflating the inflatable cuff to a first pressure above systolic pressure (pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”); 
deflating the inflatable cuff to a second pressure below diastolic pressure (pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”, and pg. 46, para. 2, “system then deflates the cuff …”); 
sensing a pressure signal that is indicative of a pressure within the inflatable cuff while the inflatable cuff is being deflated from above systolic pressure to below diastolic pressure (pg. 40, para. 3, and pg. 41, para. 3, “physiological signal from pressure cuff includes … the actual cuff pressure from pressure transducer and differential amplifier and ADC …”); 
sensing a second signal (pg. 46, para. 2, “volume plethysmograph system … volume pulse signal is recorded …”) that is responsive to expansions and contractions of the inflatable cuff caused by a pulsating blood flow of the subject while the inflatable cuff is deflated from above systolic pressure to below diastolic pressure (pg. 45, para. 2, “unit then starts recording the volume pulse signal from under the cuff …”, and pg. 38, para. 2, “sensing the arterial blood volume differential while the artery is placed under discrete levels of induced pressure … sensing of arterial blood volume differential can be accomplished using an electrical impedance plethysmograph or volume plethysmograph …”);  15
determining a pulse pressure (ΔP) of the subject, based on the pressure signal (pg. 51, para. 3, “utilizing the volume plethysmograph … pulse pressure”); 
determining, based on the second signal, an arterial volume change (ΔVart) of an artery of the subject (pg. 51, para. 3, “utilizing the volume plethysmograph, arterial volume change …”) for each of a plurality of cardiac cycles recorded while the inflatable cuff is being deflated from above systolic pressure to below diastolic pressure (Fig. 3A-3D and Fig. 8A-8D, multiple cardiac cycles are shown being recorded, pg. 46, para. 2, “unit continuously monitors the cuff pressure … the volume pulse signal is recorded …”, pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”, and pg. 46, para. 2, “system then deflates the cuff …”);  20and 
determining the arterial compliance of the subject (pg. 16, “arterial compliance was determined …” and pg. 51, para. 3, “peak compliance of the artery can be ascertained”) 
either by determining a maximum arterial volume change (ΔVart max) of the arterial volume changes (ΔVart) determined for each of the plurality of cardiac cycles and dividing the maximum arterial volume change (ΔVart max) by the pulse pressure (ΔP) (pg. 51, para. 3, “peak compliance of the artery can be ascertained … ratio of the maximum limb volume change to the pulse pressure causing it …”), 
25or by dividing each of the determined arterial volume changes (ΔVart) of the plurality of cardiac cycles by the pulse pressure (ΔP) to receive a plurality of arterial compliance values, and then determining a maximum of the plurality of arterial compliance values (pg. 51, para. 3, “peak compliance of the artery can be ascertained … maximum slope of the volume-pressure curve …”).
Regarding Claim 14, Shankar discloses a method for determining an arterial compliance of a subject (Abstract, “method for detecting …”, Fig. 9, and pg. 51, para. 3), the method comprising: 
receiving a pressure signal that is indicative of a pressure within an inflatable cuff (Fig. 9, element 30, “ pressure cuff”, the cuff is attached to a body part of the subject) attached to a body part the subject while the inflatable cuff is being deflated from above systolic pressure to below diastolic pressure (pg. 40, para. 3, and pg. 41, para. 3, “physiological signal from pressure cuff includes … the actual cuff pressure from pressure transducer and differential amplifier and ADC …”, and pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”, and pg. 46, para. 2, “system then deflates the cuff …”); 
receiving a second signal (pg. 46, para. 2, “volume plethysmograph system … volume pulse signal is recorded …”) that is responsive to expansions and contractions of the inflatable cuff caused by a pulsating blood flow of the subject while the inflatable cuff is deflated from above systolic pressure to below diastolic pressure (pg. 45, para. 2, “unit then starts recording the volume pulse signal from under the cuff …”, and pg. 38, para. 2, “sensing the arterial blood volume differential while the artery is placed under discrete levels of induced pressure … sensing of arterial blood volume differential can be accomplished using an electrical impedance plethysmograph or volume plethysmograph …”); 
determining a pulse pressure (ΔP) of the subject, based on the pressure signal (pg. 51, para. 3, “utilizing the volume plethysmograph … pulse pressure”); 
determining, based on the second signal, an arterial volume change (ΔVart) of an artery of the subject (pg. 51, para. 3, “utilizing the volume plethysmograph, arterial volume change …”) for each of a plurality of cardiac cycles recorded while the inflatable cuff is being deflated from above systolic pressure to below diastolic pressure (Fig. 3A-3D and Fig. 8A-8D, multiple cardiac cycles are shown being recorded, pg. 46, para. 2, “unit continuously monitors the cuff pressure … the volume pulse signal is recorded …”, pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”, and pg. 46, para. 2, “system then deflates the cuff …”); and 
determining the arterial compliance of the subject (pg. 16, “arterial compliance was determined …” and pg. 51, para. 3, “peak compliance of the artery can be ascertained”) either by 
determining a maximum arterial volume change (ΔVart max) of the arterial volume changes (ΔVart) determined for each of the plurality of cardiac cycles and dividing the maximum arterial volume change (ΔVart max) by the pulse pressure (ΔP) (pg. 51, para. 3, “peak compliance of the artery can be ascertained … ratio of the maximum limb volume change to the pulse pressure causing it …”), -6-DE GROOT et al. -- Appln. No.: Not Yet Assigned
or by dividing each of the determined arterial volume changes (ΔVart) of the plurality of cardiac cycles by the pulse pressure (ΔP) to receive a plurality of arterial compliance values, and then determining a maximum of the plurality of arterial compliance values (pg. 51, para. 3, “peak compliance of the artery can be ascertained … maximum slope of the volume-pressure curve …”).
Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive.
Applicants have argued on pages 18-20 of Remarks, filed 11/01/2022, that Shankar does not disclose “dividing the maximum arterial volume change by the pulse pressure, or by dividing each of the determined arterial volume changes of the plurality of cardiac cycles by the pulse pressure”, and Shankar does not measure a maximum arterial volume change, but rather measures limb volume change.
The Examiner respectfully disagrees. As reiterated above, Shankar discloses that an arterial volume change is determined based on a second signal (pg. 51, para. 3, “utilizing the volume plethysmograph, arterial volume change …”). Shankar further discloses using a maximum arterial volume change over a plurality of cardiac cycles (pg. 51, para. 3, “peak compliance is determined as the maximum slope of the volume-pressure curve or the value determined or the value determined as the ratio of the maximum limb (mainly arterial under these conditions) volume change to the pulse pressure causing it … peak values obtained from the volume plethysmograph and the electrical impedance plethysmograph must agree …” and Fig. 3A-3D and Fig. 8A-8D, multiple cardiac cycles are shown being recorded). Therefore, Shankar explicitly disclose that the measured maximum volume change is a maximum arterial volume change. 
Shankar further teaches that the arterial compliance can be determined by dividing the maximum arterial volume change by the pulse pressure (pg. 51, para. 3, “peak compliance of the artery can be ascertained … ratio of the maximum limb (mainly arterial under these conditions) volume change to the pulse pressure causing it …”, a ratio is a comparison of the two quantities by division and can be the maximum arterial volume change).
Claim Rejections - 35 USC § 103 - Maintained and Modified Necessitated by Applicant’s Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi Shankar (WO 92/22239, cited in the IDS filed 12/14/2018) (previously cited), hereinafter referred to as Shankar, in view of Charles Davis (Pub. No. US 2006/0247538, cited in the IDS filed 12/14/2018) (previously cited), hereinafter referred to as Davis.
The claims are generally directed towards a device for determining an arterial compliance of a subject, comprising: an inflatable cuff which is attachable to a body part of the subject; a pump adapted to inflate and a valve adapted to deflate the inflatable cuff;  5a pressure sensor which is configured to sense a pressure signal that is indicative of a pressure within the inflatable cuff; an optical sensor which is at least partly integrated in the inflatable cuff and is configured to sense a second signal that is responsive to expansions and contractions of the inflatable cuff caused by a pulsating blood flow in an artery of the subject; and 10a processing unit which is configured: to evaluate at least parts of the pressure signal and the second signal that are recorded while the inflatable cuff is attached to the body part of the subject and being deflated from above systolic pressure to below diastolic pressure, to determine based on said part of the pressure signal a pulse pressure 15(ΔP) of the subject, to determine based on said part of the second signal an arterial volume change (ΔVart) of the artery of the subject for each of a plurality of cardiac cycles recorded while the inflatable cuff is being deflated from above systolic pressure to below diastolic pressure; and to determine the arterial compliance (C) of the subject either by determining a maximum arterial volume change (ΔVart max) of the arterial volume changes (ΔVart) determined for each of the plurality of cardiac cycles and dividing the maximum arterial volume change (ΔVart max) by the pulse pressure (ΔP), or by dividing each of the determined arterial volume changes (ΔVart) 25of the plurality of cardiac cycles by the pulse pressure (ΔP) to receive a plurality of arterial compliance values, and then determining a maximum of the plurality of arterial compliance values.
Regarding Claim 1, Shankar discloses a device for determining an arterial compliance of a subject (Fig. 9, and pg. 51, para. 3), comprising: 
an inflatable cuff (Fig. 9, element 30, “ pressure cuff”) which is attachable to a body part of the subject (Fig. 9, the cuff is attached to a body part of the subject, and pg. 40, para. 3, “volume plethysmograph system includes pressure cuff”); 
a pump adapted to inflate and a valve adapted to deflate the inflatable cuff (Fig. 9, element 32, 34, 36, and 38, pg. 40, para. 3, “pressure relief valve, electronic pressure valve for deflation, and pump associated with needle valve, all pneumatically coupled via air line to pressure cuff”);  
5a pressure sensor (Fig. 9, element 52, “pressure transducer”) which is configured to sense a pressure signal that is indicative of a pressure within the inflatable cuff (pg. 40, para. 3, and pg. 41, para. 3, “physiological signal from pressure cuff includes … the actual cuff pressure from pressure transducer and differential amplifier and ADC …”);
a sensor which is at least partly integrated in the inflatable cuff (Fig. 9, and pg. 40, para. 3, “volume plethysmograph … all pneumatically coupled via air line to pressure cuff … air line is also pneumatically coupled to pressure transducer”, also Fig. 2, element 10, “impedance plethysmograph”, and pg. 28, para. 2, “two types of systems that can be used in conjunction … electrical impedance plethysmograph … volume plethysmograph”) and is configured to sense a second signal (pg. 46, para. 2, “volume plethysmograph system … volume pulse signal is recorded …”) that is responsive to expansions and contractions of the inflatable cuff caused by a pulsating blood flow in an artery of the subject (pg. 45, para. 2, “unit then starts recording the volume pulse signal from under the cuff …”, and pg. 38, para. 2, “sensing the arterial blood volume differential while the artery is placed under discrete levels of induced pressure … sensing of arterial blood volume differential can be accomplished using an electrical impedance plethysmograph or volume plethysmograph …”); and
10a processing unit (Fig. 9, element 58, “microprocessor”) which is configured: 
to evaluate at least parts of the pressure signal and the second signal that are recorded while the inflatable cuff is attached to the body part of the subject and being deflated from above systolic pressure to below diastolic pressure (pg. 46, para. 2, “unit continuously monitors the cuff pressure … the volume pulse signal is recorded …”, pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”, and pg. 46, para. 2, “system then deflates the cuff …”), 
to determine based on said part of the pressure signal a pulse pressure 15(ΔP) of the subject (pg. 51, para. 3, “utilizing the volume plethysmograph … pulse pressure”), 
to determine based on said part of the second signal an arterial volume change (ΔVart) of the artery of the subject (pg. 51, para. 3, “utilizing the volume plethysmograph, arterial volume change …”), for each of a plurality of cardiac cycles recorded while the inflatable cuff is being deflated from above systolic pressure to below diastolic pressure (Fig. 3A-3D and Fig. 8A-8D, multiple cardiac cycles are shown being recorded, pg. 46, para. 2, “unit continuously monitors the cuff pressure … the volume pulse signal is recorded …”, pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”, and pg. 46, para. 2, “system then deflates the cuff …”); and 
to determine the arterial compliance (C) of the subject (pg. 16, “arterial compliance was determined …” and pg. 51, para. 3, “peak compliance of the artery can be ascertained”), and  
either by determining a maximum arterial volume change (ΔVart max) of the arterial volume changes (ΔVart) determined for each of the plurality of cardiac cycles and dividing the maximum arterial volume change (ΔVart max) by the pulse pressure (ΔP) (pg. 51, para. 3, “peak compliance of the artery can be ascertained … ratio of the maximum limb volume change to the pulse pressure causing it …”), 
or by dividing each of the determined arterial volume changes (ΔVart) 25of the plurality of cardiac cycles by the pulse pressure (ΔP) to receive a plurality of arterial compliance values, and then determining a maximum of the plurality of arterial compliance values (pg. 51, para. 3, “peak compliance of the artery can be ascertained … maximum slope of the volume-pressure curve …”).
However, Shankar does not explicitly disclose that the sensor sensing the second signal that is responsive to expansions and contractions of the inflatable cuff caused by a pulsating blood flow in an artery of the subject is explicitly an 10optical sensor, and that the processor is configured to perform the evaluating, and determining steps to determine the arterial compliance of the subject.
Davis teaches of a system for determining vessel compliance as a function of the pulse wave and the applied pressure (Abstract), including an inflatable cuff (Fig. 7, element 120), a pressure sensor (Fig. 7, element 110), and a second sensor to sense a second signal responsive to expansions and contractions of the cuff caused by blood flow (Fig. 7, element 130). Davis teaches the vessel compliance can be determined by the volume changed generated by the pulse divided by the change in pressure to the cuff (para. [0090]).
Davis further teaches that the impedance volume sensor can include an optical absorption, diffusion, reflection, etc. sensor to determine bio-impedance and detect volume changes of the vessel (para. [0087]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor disclosed by Shankar to explicitly use an optical sensor as taught by Davis. Davis teaches that optical sensors are known within the art and are capable of determining and detecting volume changes of a vessel to determine blood volume and flow (para. [0087]).
Davis further teaches that the entire system and calculations are configured to be performed by a monitor (Fig. 7, element 100), including circuitry and processors (para. [0073]). Davis further teaches that a volume/pressure analyzer (Fig. 7, element 115) is configured to perform the calculations by obtaining the volume and pressure data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microprocessor disclosed by Shankar to explicitly allow the microprocessor to perform the calculations of determining the arterial compliance. Davis teaches that the monitor can include multiple microprocessors or software to allow for the monitor to perform calculations and display the calculations to a user (para. [0073], [0077]). 
Regarding Claims 2 and 16, modified Shankar discloses the device according to claim 1.
While Shankar does disclose the oscillometric method of blood pressure measurement (pg. 8, para. 2), modified Sankar does not explicitly disclose wherein the processing unit is configured to determine the pulse pressure of the subject based on the pressure signal by an oscillometric evaluation.
Davis further teaches that the oscillometric method for blood pressure determination is explicitly used (para. [0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor to explicitly determine blood pressure based on an oscillometric evaluation. Davis teaches that using the oscillometric evaluation to determine pulse pressure is a known method within the art, and can be used to determine compliance of a vessel (para. [0047]). One of ordinary skill would have recognized that using an oscillometric evaluation method is one option that could be used and would yield predictable results of a pulse pressure that can be used to determine arterial compliance.
Regarding Claims 3 and 17, modified Shankar discloses the device according to claim 2.
 	However, modified Shankar does not explicitly disclose wherein the processing unit is configured to determine the pulse pressure of the subject not only based on the pressure signal, but also based on the second signal.
	Davis further teaches that the pulse pressure of the subject is determined based on a pressure signal and a volume signal (para. [0088], “analyzes the volume values versus pressure values .. determine arterial pressures and calculate pulse pressure …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit disclosed by modified Shankar to explicitly determine the pulse pressure based on the pressure signal and a volume signal. Davis teaches that using both values can be used to determining pulse pressure in a predictable manner (para. [0088]). 
Regarding Claim 15, Shankar discloses a device for determining an arterial compliance of a subject (Fig. 9, and pg. 51, para. 3), comprising a processing unit (Fig. 9, element 58, “microprocessor”): 
to evaluate at least parts of a pressure signal and a second signal that are recorded while an inflatable cuff (Fig. 9, element 30, “ pressure cuff”, the cuff is attached to a body part of the subject, and pg. 40, para. 3, “volume plethysmograph system includes pressure cuff”) is attached to the body part of the subject and being deflated from above systolic pressure to below diastolic pressure (pg. 46, para. 2, “unit continuously monitors the cuff pressure … the volume pulse signal is recorded …”, pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”, and pg. 46, para. 2, “system then deflates the cuff …”), 
to determine based on said part of the pressure signal a pulse pressure (ΔP) of the subject (pg. 51, para. 3, “utilizing the volume plethysmograph … pulse pressure”), 
to determine based on said part of the second signal an arterial volume change (ΔVart) of the artery of the subject (pg. 51, para. 3, “utilizing the volume plethysmograph, arterial volume change …”), for each of a plurality of cardiac cycles recorded while the inflatable cuff is being deflated from above systolic pressure to below diastolic pressure (Fig. 3A-3D and Fig. 8A-8D, multiple cardiac cycles are shown being recorded, pg. 46, para. 2, “unit continuously monitors the cuff pressure … the volume pulse signal is recorded …”, pg. 45-46, “cuff pressure in the volume plethysmograph system would continue to increase to beyond 60 mm Hg and stops when … supra systolic pressure …”, and pg. 46, para. 2, “system then deflates the cuff …”); and 
to determine the arterial compliance (C) of the subject (pg. 16, “arterial compliance was determined …” and pg. 51, para. 3, “peak compliance of the artery can be ascertained”) either by: 
determining a maximum arterial volume change (ΔVart max) of the arterial volume changes (ΔVart) determined for each of the plurality of cardiac cycles and dividing the maximum arterial volume change (ΔVart max) by the pulse pressure (ΔP) (pg. 51, para. 3, “peak compliance of the artery can be ascertained … ratio of the maximum limb volume change to the pulse pressure causing it …”), 
or dividing each of the determined arterial volume changes (ΔVart) of the plurality of cardiac cycles by the pulse pressure (ΔP) to receive a plurality of arterial compliance values, and then determining a maximum of the plurality of arterial compliance values (pg. 51, para. 3, “peak compliance of the artery can be ascertained … maximum slope of the volume-pressure curve …”).
	However, Shankar does not explicitly disclose that the processor is configured to perform the evaluating and determining steps to determine the arterial compliance of the subject.
Davis teaches of a system for determining vessel compliance as a function of the pulse wave and the applied pressure (Abstract), including an inflatable cuff (Fig. 7, element 120), and a second sensor to sense a second signal responsive to expansions and contractions of the cuff caused by blood flow (Fig. 7, element 130). Davis teaches the vessel compliance can be determined by the volume changed generated by the pulse divided by the change in pressure to the cuff (para. [0090]). Davis further teaches that the entire system and calculations are configured to be performed by a monitor (Fig. 7, element 100), including circuitry and processors (para. [0073]). Davis further teaches that a volume/pressure analyzer (Fig. 7, element 115) is configured to perform the calculations by obtaining the volume and pressure data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microprocessor disclosed by Shankar to explicitly allow the microprocessor to perform the calculations of determining the arterial compliance. Davis teaches that the monitor can include multiple microprocessors or software to allow for the monitor to perform calculations and display the calculations to a user (para. [0073], [0077]).
Response to Arguments
Applicant's arguments filed 11/01/2022 did not address this rejection.  The Examiner cannot find a reason to withdraw it. 
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ravi Shankar (WO 92/22239, cited in the IDS filed 12/14/2018) (previously cited), hereinafter referred to as Shankar, in view of Charles Davis (Pub. No. US 2006/0247538, cited in the IDS filed 12/14/2018) (previously cited), hereinafter referred to as Davis, as applied to claim 1 above, and further in view of Varshneya et al. (Pub. No. US 2003/0095263, cited in the IDS filed 12/14/2018) (previously cited), hereinafter referred to as Varshneya.
Regarding Claim 4, modified Shankar discloses the device according to claim 1.
However, modified Shankar does not explicitly disclose wherein the optical sensor further comprises an optical fiber.
Varshneya teaches of a non-invasive monitor for monitoring blood pressure including a cuff that wraps around an arterial wall of a patient (Abstract, and Fig. 16, para. [0047-0048]), including a pressure pump and gauge for inflating the cuff (Fig. 16, element 1428, 1432), and an optical sensor (Fig. 1430, 1438, 1440). Varshneya further teaches that the optical sensor comprises a fiber optic sensor coil integrated into the inflatable cuff (Fig. 16, element 1420, 1430, para. [0232], “fiber optic sensor ... integrated within the cuff”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second sensor disclosed by modified Shankar to explicitly include a fiber optic sensor to determine values based on blood flow within the artery. Varshneya teaches that a fiber optic sensor can be used to measure blood pressure within a cuff during oscillometric methods by detecting a pulse (para. [0234-0237]). One of ordinary skill would have recognized that substituting a fiber optic sensor to measure pressure would yield the predictable results of determining a pulsating blood flow signal as taught by Varshneya, while maintaining comfort for the patient (para. [0232]). 
Regarding Claim 5, modified Shankar discloses the device according to claim 4.
However, modified Shankar does not explicitly disclose wherein the optical fiber is integrated into the inflatable cuff, the optical sensor further comprising a light source, which is configured to produce light that is coupled into the optical fiber at a first end of the 15optical fiber, and a light detector, which is configured to detect the light at a second end of the optical fiber opposite the first end. 
	Varshneya further teaches that the fiber optic sensor coil is integrated into the inflatable cuff (Fig. 16, element 1420, 1430, para. [0232], “fiber optic sensor ... integrated within the cuff”). Varshneya further teaches of a light source configured to produce light coupled to the optical fiber (Fig. 16, element 1438, 1436a, and para. [0243], “LED that sends light through an input fiber optic line …”) and a light detector to detect light (Fig. 16, element 1440, 1436b, and para. [0243], “light detector converts the light returned from the sensor via a second fiber optic line into electrical signals …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical sensor disclosed by modified Shankar to explicitly include a fiber optic sensor integrated into the cuff, with a light source and light detector, to determine values based on blood flow within the artery. Varshneya teaches that a fiber optic sensor can be used to measure blood pressure within a cuff during oscillometric methods by detecting a pulse (para. [0234-0237]). One of ordinary skill would have recognized that substituting a fiber optic sensor integrated in the cuff to measure pressure would yield the predictable results of determining a pulsating blood flow signal as taught by Varshneya, while maintaining comfort for the patient (para. [0232]). 
Regarding Claim 6, modified Shankar discloses the device according to claim 5, wherein the light detector is configured to transform the detected light into an electrical signal that is proportional to an intensity of 20the detected light and that represents the second signal (Varshneya, Fig. 16, element 1440, para. [0243], “detector converts the light returned from the sensor via a second fiber optic line into electrical signals … microprocessor … blood pressure storage … processing …”).
Regarding Claim 7, modified Shankar discloses the device according to claim 5.
However, modified Shankar does not explicitly disclose wherein the inflatable cuff comprises an inflatable part and a stretchable carrier material connected to the inflatable part, wherein the optical fiber is integrated in the stretchable carrier material.
Varshneya teaches of an inflatable cuff (Fig. 16, element 1420, and para. [0232], “cuff may be inflated or deflated using an air pump …”). Varshneya further teaches in one embodiment that the fiber optic sensor can be encased in a plastic sheet while still being connected to the pad material (para. [0122]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cuff structured disclosed by modified Shankar to explicitly include a carrier material connected to the cuff to encapsulate the optical fiber with a stretchable carrier material. Varshneya teaches that a thin plastic sheet can be used to protect the sensor from liquids and moisture while still achieving high strength (para. [0122]). One of ordinary skill in the art would further recognize that by incorporating the plastic material in the cuff would yield the predictable results of protecting the fiber optic sensor from damage.
Regarding Claim 8, modified Shankar discloses the device according to claim 7.
However, modified Shankar does not explicitly disclose wherein the stretchable carrier material is arranged at a side of the inflatable cuff that is configured to contact the skin of the subject.
Varshneya further teaches that the fiber-exposed side of the substrate, which is encased in an outer protective plastic sheet, is placed directed under the patient (para. [0122]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cuff structure disclosed by modified Shankar to explicitly disclose the fiber optic sensor is placed up against the patient. Varshneya teaches that by placing the fiber optic sensor, encased in the plastic sheet, directly under the patient, the fiber optic sensor is able to achieve good acoustic-mechanical coupling (para. [0122]). One of ordinary skill would recognize that this coupling would allow for more accurate blood pressure results, thus more accurate arterial compliance results.
Regarding Claims 9 and 10, modified Shankar discloses the device according to claim 5.
However, modified Shankar wherein the optical fiber is arranged in 30the inflatable cuff as a folded winding and wherein the optical fiber comprises at least two folded windings.
Varshneya further teaches that the fiber optic sensor can be folded or in a zigzag pattern (Fig. 9A, and para. [0116]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fiber optic sensor to explicitly include multiple folded windings throughout the entire cuff. Varshneya further teaches that including multiple zigzags within the device, the fiber is able to be laid across the entire length of the cuff (para. [0116]). Further, one of ordinary skill in the art would recognize that including multiple folded windings would be obvious to try with reasonable expectations of determining a pulse pressure.
Response to Arguments
Applicant's arguments filed 11/01/2022 did not address this rejection.  The Examiner cannot find a reason to withdraw it. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ravi Shankar (WO 92/22239, cited in the IDS filed 12/14/2018) (previously cited), hereinafter referred to as Shankar, in view of Charles Davis (Pub. No. US 2006/0247538, cited in the IDS filed 12/14/2018) (previously cited), hereinafter referred to as Davis as applied to claim 1 above, and further in view of Pranevicius et al. (Pub. No. US 2014/0135634, cited in the IDS filed 12/14/2018) (previously cited), hereinafter referred to as Pranevicius.
Regarding Claim 11, modified Shankar discloses the device according to claim 1.
However, modified Shankar does not explicitly disclose wherein the optical sensor further comprises a strain gauge.
Pranevicius teaches of a system for monitoring and calculating arterial compliance of a patient (Abstract, Fig. 1), including a pressure sensor and a volume sensor (para. [0094]). Pranevicius further teaches that the volume sensor is used to measure blood volume under the cuff (para. [0100]). Pranevicius further teaches that the volume sensor can be measured through a plethysmogram, for example, a strain gauge (para. [0164]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second sensor disclosed by modified Shankar to additionally use a strain gauge to measure a plethysmogram of a patient. Pranevicius teaches that detecting arterial volume change can be done through multiple different means, including a strain gauge, which one of ordinary skill in the art would recognize would yield the same predictable results of a plethysmogram using a different sensor to be used to determine arterial compliance (para. [0164]). 
Response to Arguments
Applicant's arguments filed 11/01/2022 did not address this rejection.  The Examiner cannot find a reason to withdraw it. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ravi Shankar (WO 92/22239, cited in the IDS filed 12/14/2018) (previously cited), hereinafter referred to as Shankar, as applied to claim 12 above, and further in view of Charles Davis (Pub. No. US 2006/0247538, cited in the IDS filed 12/14/2018) (previously cited), hereinafter referred to as Davis.
Regarding Claim 13, Shankar discloses the method according to claim 12.
While Shankar does disclose the oscillometric method of blood pressure measurement (pg. 8, para. 2), Shankar does not explicitly disclose wherein the pulse pressure of the subject is determined by an oscillometric evaluation either based on the pressure signal or based on the pressure signal and the second signal.
Davis teaches of a method for determining vessel compliance as a function of the pulse wave and the applied pressure (Abstract), including an inflatable cuff (Fig. 7, element 120) and a second sensor to sense a second signal responsive to expansions and contractions of the cuff caused by blood flow (Fig. 7, element 130). Davis teaches the vessel compliance can be determined by the volume changed generated by the pulse divided by the change in pressure to the cuff (para. [0090]). Davis further teaches that the oscillometric method for blood pressure determination is explicitly used (para. [0091]). Davis further teaches that the pulse pressure of the subject is determined based on a pressure signal and a volume signal (para. [0088], “analyzes the volume values versus pressure values .. determine arterial pressures and calculate pulse pressure …”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor to explicitly determine blood pressure based on an oscillometric evaluation. Davis teaches that using the oscillometric evaluation to determine pulse pressure is a known method within the art, and can be used to determine compliance of a vessel (para. [0047]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit disclosed by modified Shankar to explicitly determine the pulse pressure based on the pressure signal and a volume signal. Davis teaches that using both values can be used to determining pulse pressure in a predictable manner (para. [0088]). 
Response to Arguments
Applicant's arguments filed 11/01/2022 did not address this rejection.  The Examiner cannot find a reason to withdraw it. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791